


Exhibit 10.15

 

AMYLIN PHARMACEUTICALS, INC.

AMENDED AND RESTATED

OFFICER CHANGE IN CONTROL

SEVERANCE BENEFIT PLAN

 

SECTION 1.                                                    INTRODUCTION

 

This Amylin Pharmaceuticals, Inc. Amended and Restated Officer Change in Control
Severance Benefit Plan (the “Plan”) is designed to provide separation pay and
benefits to Covered Employees, as such term is defined below, and hereby amends
and restates through November 1, 2008 the Amylin Pharmaceuticals, Inc. Amended
and Restated Officer Change in Control Severance Benefit Plan that was
originally established effective February 8, 2001, and last amended and restated
on August 6, 2007 (the “Prior Plan”).  This document constitutes the written
instrument under which the Plan is maintained and supersedes any prior plan or
practice of the Company that provides for the payment of severance benefits to
Covered Employees in the form of cash and equity related benefits, including but
not limited to the Prior Plan, except to the extent Covered Employees are
parties to written agreements with the Company that expressly contemplate that
such persons are also eligible to participate in the Plan.  .

 

SECTION 2.                                                    DEFINITIONS

 

For purposes of this Plan, the following terms shall have the meanings set forth
below:

 

(a)                                  “Affiliate” means any corporation (other
than the Company) in an “unbroken chain of corporations” beginning with the
Company, if each of the corporations other then the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

(b)                                  “Board” means the Board of Directors of the
Company

 

(c)                                  “Cause” means, with respect to a Covered
Employee, that, in the reasonable determination of the Company, such Covered
Employee has (i) been convicted of or pleaded guilty or nolo contendere to a
felony or any crime involving moral turpitude or dishonesty; (ii) participated
in a fraud or act of dishonesty against the Company; (iii) willfully and
materially breached a Company policy; (iv) intentionally damaged the Company’s
property; (v) willfully and materially breached such Covered Employee’s
Proprietary Information and Inventions Agreement with the Company; (vi) engaged
in conduct that demonstrates gross unfitness to serve; or (vii) repeatedly
failed to satisfactorily perform job duties to which such Covered Employee
previously agreed in writing. The conduct described under clauses (iii),
(vi) and (vii) above will only constitute Cause if such conduct is not cured
within 90 days after the Covered Employee’s receipt of written notice from the
Company or the Board specifying the particulars of the conduct that may
constitute Cause.

 

(d)                                  “Change in Control” means the occurrence of
any of the following:

 

(i)                                    any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as amended
from time to time, and any successor statute

 

--------------------------------------------------------------------------------


 

(the “Exchange Act”) (other than the Company, a subsidiary, an Affiliate, or a
Company employee benefit plan, including any trustee of such plan acting as
trustee) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction;

 

(ii)                                there is consummated a sale or other
disposition of all or substantially all of the assets of the Company (other than
a sale to an entity where at least 50% of the combined voting power of the
voting securities of such entity are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale);

 

(iii)                            there is consummated a merger, consolidation or
similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such transaction, the stockholders
immediately prior to the consummation of such transaction do not own, directly
or indirectly, outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving entity in such transaction or
more than 50% of the combined outstanding voting power of the parent of the
surviving entity in such transaction.

 

(e)                                  “Company” means Amylin
Pharmaceuticals, Inc., a Delaware corporation and its Affiliates, or following a
Change in Control, the surviving entity resulting from such transaction.

 

(f)                                    “Compensation Committee” means the
Compensation Committee of the Board.

 

(g)                                 “Constructive Termination” means, with
respect to a Covered Employee, that such Covered Employee voluntarily terminates
his or her employment with the Company (A) after (1) any of the following are
undertaken without Cause and without such Covered Employee’s express written
consent; (2) the Covered Employee notifies the Company in writing, within ninety
(90) days after the occurrence of one of the following events, which notice
specifies the condition giving rise to a Constructive Termination and that the
Covered Employee intends to terminate his employment no earlier than thirty (30)
days after the Company’s receipt of such notice; and (3) the Company does not
cure such condition within thirty (30) days following its receipt of such notice
or states unequivocally in writing that it does not intend to attempt to cure
such condition; and (B) such voluntary termination occurs within thirty (30)
days following the end of the period within which the Company was entitled to
remedy the condition giving rise to a Constructive Termination but failed to do
so:

 

(i)                                    a material reduction by the Company of
such Covered Employee’s annual base salary as in effect during the last
regularly scheduled payroll period immediately prior to the period commencing 90
days prior to the applicable Change in Control (or as increased thereafter),
unless such reduction is made pursuant to an across-the-board reduction of the
base salaries of all similarly situated Covered Employee’s of no more than ten
percent (10%);

 

(ii)                                such Covered Employee’s relocation, or the
relocation of the Company’s principal executive offices if such Covered
Employee’s principal office is at such offices by

 

2

--------------------------------------------------------------------------------


 

more than fifty (50) miles from the location at which such Covered Employee was
performing his or her duties immediately prior to the 90 day period preceding
the applicable Change in Control, except for required travel on the Company’s
business to an extent substantially consistent with such Covered Employee’s
business travel obligations immediately prior to the commencement of such
period;

 

(iii)                            such Covered Employee’s assignment during the
period beginning ninety (90) days prior to and ending thirteen (13) months after
the applicable Change in Control of any duties or responsibilities that results
in a material diminution in such Covered Employee’s authority, duties or
responsibilities from those in effect immediately prior to the commencement of
such period; provided, however, that with respect only to those Covered
Employees serving as the Chief Executive Officer and/or Chief Financial Officer
of the Company immediately prior to the commencement of such period (each a “Key
Executive”), if (i) in the case of the Key Executive so serving as Chief
Executive Officer (the “CEO”), such Key Executive shall no longer report during
such period directly to the Board of Directors of the Company or, following such
Change in Control, shall not report directly to the board of directors of the
publicly traded entity that is, or is part of the controlled group that
includes, the successor or acquiring party in such Change in Control or (ii) in
the case of the Key Executive so serving as Chief Financial Officer, there shall
be a material diminution in the authority, duties or responsibilities of the
supervisor to whom such Key Executive is required to report (including without
limitation by reason of such Key Executive continuing to report to the CEO
during such period but the CEO at any time during such period no longer
reporting directly to the Board of Directors of the Company or, following such
Change in Control, not reporting directly to the board of directors of the
publicly traded entity that is, or is part of the controlled group that
includes, the successor or acquiring party in such Change in Control) and/or a
requirement that either such Key Executive or his or her supervisor shall report
to a corporate officer or employee instead of reporting directly to the CEO),
then, without limitation, in each case such Key Executive shall be considered to
have suffered a material diminution in such Key Executive’s authority, duties or
responsibilities; or

 

(iv)                               a material breach by the Company of any
provision of this Plan or any enforceable written agreement between such Covered
Employee and the Company.

 

(h)                                 “Covered Employee” means a person eligible
to participate in the Plan as provided in Section 3 herein.

 

(i)                                    “Covered Termination” means either a
Constructive Termination or an Involuntary Termination Without Cause.

 

(j)                                    “Disability” means the Covered Employee
is prevented from performing his duties hereunder by reason of any physical or
mental incapacity that results in the Covered Employee’s satisfaction of all
requirements necessary to receive benefits under the Company’s long-term
disability plan due to a total disability.

 

(k)                                “Executive Officer” means an officer who has
been designated by the Company as an executive officer who is subject to
Section 16 of the Securities Exchange Act of 1934.

 

3

--------------------------------------------------------------------------------


 

(l)                                    “Involuntary Termination Without Cause”
means with respect to a Covered Employee such Covered Employee’s dismissal or
discharge by the Company for a reason other than for Cause.  The termination of
a Covered Employee’s employment will not be deemed to be an “Involuntary
Termination Without Cause” if such Covered Employee’s termination occurs as a
result of such Covered Employee’s death or Disability.

 

(m)                              “Payment Commencement Date” means, with respect
to a Covered Termination, (i) if such Covered Termination occurs prior to the
effective date of the applicable Change in Control, the later of (A) the
effective date of such Change in Control or (B) the effective date of the
Release required by Section 4(e) or (ii) if such Covered Termination occurs on
or after the effective date of the applicable Change in Control, the later of
(X) the date of such Covered Termination or (Y) the effective date of the
Release required by Section 4(e).

 

(n)                                 “Plan Administrator” has the meaning as
provided in Section 7.

 

(o)                                  “Qualified Plan” means a plan sponsored by
the Company or an Affiliate that is intended to be qualified under
Section 401(a) of the Internal Revenue Code.

 

(p)                                  “Substantial Risk of Forfeiture Lapse Date”
means, with respect to a Covered Termination, (i) if such Covered Termination
occurs prior to the effective date of the applicable Change in Control, the
effective date of such Change in Control, or (ii) if such Covered Termination
occurs on or after the effective date of the applicable Change in Control, the
date of such Covered Termination.

 

SECTION 3.                                                    ELIGIBILITY AND
PARTICIPATION

 

A person is eligible to participate in the Plan if (i) such person is an
employee of the Company or an Affiliate with the title of Vice-President or
higher; (ii) such person has not entered into a separate individual “severance
benefit” or “change in control agreement” with the Company (excluding any plan
or arrangement, or any portion thereof, relating to equity compensation) except
to the extent such person is a party to a written agreement with the Company
that expressly contemplates that such person is also eligible to participate in
the Plan; (iii) the Board has designated such person as eligible to participate
in the Plan; and (iv) such person’s employment with the Company terminates due
to either (A) an Involuntary Termination at any time during the period beginning
ninety (90) days prior to and ending thirteen (13) months following the
effective date of a Change in Control, or (B) a Constructive Termination for
which the condition set forth in Section 2(g)(i)-(iv), as applicable, giving
rise to the right to resign due to a Constructive Termination occurred at any
time during the period beginning ninety (90) days prior to and ending thirteen
(13) months following the effective date of a Change in Control.  The
determination of whether an employee is a Covered Employee shall be made by the
Company, in its sole discretion, and such determination shall be binding and
conclusive on all persons.

 

SECTION 4.                                                    BENEFITS

 

Plan benefits will not affect a Covered Employee’s rights to payment of any
other compensation from the Company that has been earned by the Covered Employee
but has not yet been paid at the time of the Covered Termination.  Provided that
all conditions for receiving benefits under

 

4

--------------------------------------------------------------------------------


 

the Plan are met, each Covered Employee is eligible to receive the following
benefits:

 

(a)                                  Salary Continuation Payments.  The Company
shall continue to pay the Base Salary of each Covered Employee, as in effect on
the date of the applicable Covered Termination, for the number of months
following the Payment Commencement Date set forth in the following table based
on the most senior employment title of such Covered Employee in effect at the
time of such Covered Termination:

 

Title

 

Base Salary
Continuation Period

 

Chief Executive Officer or President

 

36 months

 

Executive Officer

 

24 months

 

Vice President other than Executive Officer

 

18 months

 

 

Such amounts shall be paid to each such Covered Employee in regular installments
on the normal payroll dates of the Company commencing with the first payroll
period following the Payment Commencement Date.  Any salary continuation
payments that any Covered Employee receives hereunder shall be subject to all
required tax withholding.

 

“Base Salary” shall mean the Covered Employee’s base pay (excluding incentive
pay, premium pay, commissions, overtime, bonuses and other forms of variable
compensation), at the rate in effect during the last regularly scheduled payroll
period immediately preceding the date of the Covered Termination, and prior to
any reduction in base salary that would permit such Covered Employee to
voluntarily terminate employment in a Constructive Termination pursuant to
Section 2(g)(i).

 

(b)                                  Bonus Payment.  The Company shall pay to
each Covered Employee a percentage of such Covered Employee’s Maximum Potential
Bonus (defined below) as set forth in the following table based on the most
senior employment title of such Covered Employee in effect at the time of the
applicable Covered Termination:

 

5

--------------------------------------------------------------------------------


 

Title

 

Percentage of
Maximum Bonus Potential

 

Chief Executive Officer or President

 

300

%

Executive Officer

 

200

%

Vice President other than Executive Officer

 

100

%

 

“Maximum Potential Bonus” means:

 

(i) if, on or prior to the date of the Covered Termination, the Compensation
Committee shall have approved an Executive Cash Bonus Plan or similar plan
applicable to such Covered Employee and related Company and/or Covered Employee
individual performance goals thereunder (collectively, “Cash Bonus Plan”)
applicable for the year in which such Covered Termination occurs, the maximum
full year cash bonus payable to such Covered Employee under such Cash Bonus Plan
as if 100% of all such performance goals were attained for such year;

 

(ii) if, on or prior to the date of the Covered Termination, the Compensation
Committee shall not have approved a Cash Bonus Plan applicable to such Covered
Employee for the year in which such Covered Termination occurs, but a Cash Bonus
Plan applicable to such Covered Employee exists for the year immediately
preceding the year in which such Covered Termination occurs, the maximum full
year cash bonus payable to such Covered Employee under the Cash Bonus Plan in
effect for such immediately preceding year as if 100% of all applicable
performance goals were attained; or

 

(iii) if, on or prior to the date of the Covered Termination, the Compensation
Committee shall not have approved a Cash Bonus Plan applicable to such Covered
Employee for either the year in which such Covered Termination occurs or the
immediately preceding year, the largest maximum full year cash bonus payable to
any other Company officer with an employment title equivalent to or below the
employment title of such Covered Employee as of the date of the Covered
Termination, under either a Cash Bonus Plan in effect for the year of such
Covered Termination or the immediately preceding the year as if 100% of all
applicable performance goals were attained.

 

Any such bonus payment pursuant to this Section 4(b) shall be in a single lump
sum to be paid within ten (10) days following the Payment Commencement Date. 
Any bonus payments that any Covered Employee receives shall be subject to all
required tax withholding.

 

(c)                                  COBRA Premium Benefits.  If a Covered
Employee is eligible to elect continued group health plan coverage under
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) following a
Covered Termination, regardless of whether the Covered Employee makes an
election for continued COBRA coverage, the Company shall pay a single

 

6

--------------------------------------------------------------------------------


 

lump sum payment equal to 140% of the full amount of the Covered Employee’s
COBRA premiums for the Covered Employee’s continued coverage under the Company’s
group health plans, including the cost of coverage for the Covered Employee’s
eligible dependents, for a period of eighteen (18) months.  For purposes of this
Section 4(c), references to COBRA premiums shall not include any amounts payable
by the Covered Employee under an Internal Revenue Code Section 125 health care
reimbursement plan.  Any such payment that such Covered Employee receives shall
be subject to all required tax withholding and shall be paid in a single lump
sum within ten (10) days following the Payment Commencement Date.

 

(d)                                  Equity Award Vesting Acceleration
Benefits.  Effective as of the date of the Covered Employee’s Covered
Termination: (i) the vesting and exercisability of all outstanding options to
purchase the Company’s common stock that are held by the Covered Employee on
such date shall be accelerated in full as of the date of such Covered
Termination, (ii) any reacquisition or repurchase rights held by the Company in
respect of common stock issued pursuant to any other stock award granted to the
Covered Employee by the Company shall lapse in full as of the date of such
Covered Termination, and (iii) the vesting of any other stock awards granted to
the Covered Employee by the Company, and any issuance of shares triggered by the
vesting of such stock awards, shall be accelerated in full as of the date of
such Covered  Termination.   If the Covered Termination occurs prior to the
effective date of the applicable Change in Control, such vesting acceleration
shall be deemed effective as of the date of the Covered Termination. 
Notwithstanding the foregoing, this Section 4(d) shall not apply to stock awards
issued under or held in any Qualified Plan.

 

(e)                                  Conditions to Receipt of Benefits.   In
order to be eligible to receive any benefits under the Plan, a Covered Employee
also must satisfy each of the following conditions:

 

(i)                                    The Covered Employee or his or her
representative must execute a general waiver and release of claims in 
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate (the “Release”), within the time period set forth therein, but in no
event later than (i) if a Change in Control shall have occurred prior to such
Covered Termination, forty-five (45) days following termination of employment or
(ii) if a Change in Control shall not have occurred prior to such Covered
Termination, the later of (A) forty-five (45) days following termination of
employment or (B) ten (10) days following the effective date of such Change in
Control, and such release must become effective in accordance with its terms. 
The Company, in its discretion, may modify the form of the required Release at
any time to comply with applicable law and shall determine the form of the
required Release, which may be incorporated into a termination agreement or
other agreement with the Covered Employee.

 

(ii)                                Following any notification of Involuntary
Termination Without Cause by the Company, the Covered Employee must reasonably
satisfactorily perform his or her assigned job duties until the date set by the
Company for the termination of employment, which date may not exceed thirty (30)
days following such notification.

 

(f)                                    Termination of Benefits.  With respect to
each Covered Employee, benefits under this Plan shall terminate immediately if
such Covered Employee, at any time, violates any provision of the Proprietary
Information and Inventions Agreement or any other proprietary information,
confidentiality or non-solicitation obligation to the Company.

 

7

--------------------------------------------------------------------------------

 

(g)                                 Non-Duplication of Benefits.  No Covered
Employee is eligible to receive benefits under this Plan more than one time.

 

(h)                                 Offset for Indebtedness.  If a Covered
Employee is indebted to the Company at his or her termination date, the Company
reserves the right to offset any salary continuation severance payments or other
payments under the Plan by the amount of such indebtedness.  Additionally, if a
Covered Employee is subject to withholding for taxes related to any non-Plan
benefits, the Company may offset any salary continuation severance payments or
other payments under the Plan by the amount of such withholding taxes.

 

(i)                                    Certain Reductions.  The Company, in its
sole discretion, shall have the authority to reduce a Covered Employee’s
benefits under this Plan, in whole or in part, by any other severance benefits,
pay in lieu of notice, or other similar benefits payable to the Covered Employee
by the Company or an Affiliate of the Company that become payable in connection
with the Covered Employee’s termination of employment pursuant to any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act, the California Plant Closing Act, or any other
similar state law, and the Plan Administrator shall so construe and implement
the terms of the Plan; provided, however, that notwithstanding the foregoing and
any other provision in the Plan to the contrary, such reductions shall in no
event reduce the cash severance benefits provided under this Plan to less than
two (2) weeks of Base Salary (as such term is defined above).  The Company’s
decision to apply such reductions to any particular Covered Employee and the
amount of such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to any other Covered Employee, even if similarly
situated.  In the Company’s sole discretion, such reductions may be applied on a
retroactive basis, with salary continuation severance payments or other
severance benefits previously paid being re-characterized as payments pursuant
to the Company’s statutory obligation.

 

(j)                                    Deferred Compensation.  Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Plan (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with a Covered Employee’s
termination of employment unless and until the Covered Employee has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to the Covered Employee
without causing the Covered Employee to incur the additional 20% tax under
Section 409A.  Severance Benefits payable under the Plan on or before March 15
of the calendar year following the calendar year including the Substantial Risk
of Forfeiture Lapse Date are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus will be
payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations.  Severance Benefits payable
under the Plan after March 15 of the calendar year following the calendar year
including the Substantial Risk of Forfeiture Lapse Date are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary termination from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by said provision, with any excess amount being
regarded as subject

 

8

--------------------------------------------------------------------------------


 

to the distribution requirements of Section 409A(a)(2)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), including, without limitation,
the requirement of Section 409A(a)(2)(B)(i) of the Code that payment to the
Covered Employee be delayed until 6 months after separation from service if the
Covered Employee is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service.

 

SECTION 5.                                                    PARACHUTE PAYMENTS

 

In the event that the payments provided herein and benefits otherwise payable to
a Covered Employee (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, or any comparable successor provisions, and (ii) but
for this Section 5 would be subject to the excise tax imposed by Section 4999 of
the Code, or any comparable successor provisions (the “Excise Tax”), then such
Covered Employee’s benefits hereunder shall be either:

 

(i)                                    provided to such Covered Employee in
full, or

 

(ii)                                provided to such Covered Employee as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax,

 

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by such Covered Employee, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax (the “Reduced
Amount”).  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order:  reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits.  If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Covered Employee’s stock awards.

 

Unless the Company and such Covered Employee otherwise agree in writing, any
determination required under this Section 5 shall be made in writing in good
faith by the Company’s independent certified public accountants (the
“Accountants”).  For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code, and other applicable
legal authority.  The Company and such Covered Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5.  The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

 

If, notwithstanding any reduction described in this Section 5, the IRS
determines that such Covered Employee is liable for the Excise Tax as a result
of the receipt of the payment of benefits as described above, then such Covered
Employee shall be obligated to pay back to the Company, within thirty (30) days
after a final IRS determination or in the event that such Covered Employee
challenges the final IRS determination, a final judicial determination, a

 

9

--------------------------------------------------------------------------------


 

portion of the payment equal to the “Repayment Amount.”  The Repayment Amount
with respect to the payment of benefits shall be the smallest such amount, if
any, as shall be required to be paid to the Company so that such Covered
Employee’s net after-tax proceeds with respect to any payment of benefits (after
taking into account the payment of the Excise Tax and all other applicable taxes
imposed on such payment) shall be maximized.  The Repayment Amount with respect
to the payment of benefits shall be zero if a Repayment Amount of more than zero
would not result in such Covered Employee’s net after-tax proceeds with respect
to the payment of such benefits being maximized.  If the Excise Tax is not
eliminated pursuant to this paragraph, such Covered Employee shall pay the
Excise Tax.

 

Notwithstanding any other provision of this Section 5, if (i) there is a
reduction in the payment of benefits as described in this Section 5, (ii) the
IRS later determines that such Covered Employee is liable for the Excise Tax,
the payment of which would result in the maximization of such Covered Employee’s
net after-tax proceeds (calculated as if such Covered Employee’s benefits had
not previously been reduced), and (iii) such Covered Employee pays the Excise
Tax, then the Company shall pay to such Covered Employee those benefits which
were reduced pursuant to this Section 5 contemporaneously or as soon as
administratively possible after such Covered Employee pays the Excise Tax so
that such Covered Employee’s net after-tax proceeds with respect to the payment
of benefits is maximized.

 

If a Covered Employee either (i) brings any action to enforce such Covered
Employee’s rights pursuant to this Section 5, or (ii) defends any legal
challenge to such Covered Employee’s rights hereunder, such Covered Employee
shall be entitled to recover attorneys’ fees and costs incurred in connection
with such action, regardless of the outcome of such action; provided, however,
that in the event such action is commenced by such Covered Employee, the court
finds the claim was brought in good faith.

 

SECTION 6.                                                    COMPANY PROPERTY.

 

A Covered Employee will not be entitled to any benefit under the Plan unless and
until the Covered Employee returns all Company Property, except to the extent
such obligation is waived in writing by the Company.  For this purpose, “Company
Property” means all Company and/or Affiliate documents (and all copies thereof)
and other Company and/or Affiliate property which the Covered Employee had in
his or her possession at any time, including, but not limited to, Company and/or
Affiliate files, notes, drawings records, plans, forecasts, reports, studies,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
leased vehicles, computers, facsimile machines, mobile telephones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company and/or an Affiliate (and all reproductions thereof in whole or in
part).  As a condition to receiving benefits under the Plan, Covered Employees
must not make or retain copies, reproductions or summaries of any such Company
or Affiliate property.

 

10

--------------------------------------------------------------------------------


 

SECTION 7.                                                    ADMINISTRATION AND
OPERATION OF THE PLAN

 

The Company is the “Plan Sponsor” and the “Plan Administrator” of the Plan, as
such terms are defined in the Employee Retirement Income Security Act of 1974
(“ERISA”).  The Company, in its capacity as Plan Administrator of the Plan, is
the named fiduciary that has the authority to control and manage the operation
and administration of the Plan.  The Company has the sole discretion to make
such rules, regulations, interpretations of the Plan and computations and shall
take such other action to administer the Plan as it may deem appropriate in its
sole discretion.  Such rules, regulations, interpretations, computations, and
other actions shall be conclusive and binding upon all persons.  The Company may
engage the services of such persons or organizations to render advice or perform
services with respect to its responsibilities under the Plan as it shall
determine to be necessary or appropriate.  Such persons or organizations may
include (without limitation) actuaries, attorneys, accountants and consultants.

 

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.  The responsibilities of the Company under the Plan
shall be carried out on its behalf by its directors, officers, employees and
agents, acting on behalf or in the name of the Company in their capacity as
directors, officers, employees and agents and not as individual fiduciaries. 
The Company may delegate any of its fiduciary responsibilities under the Plan to
another person or persons pursuant to a written instrument that specifies the
fiduciary responsibilities so delegated to each such person.

 

The Company may also delegate the administration of some or all of the
provisions of the Plan to a committee or committees consisting of one or more
persons appointed by the Company (“Committee”).  If administration of the Plan
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Company that
have been delegated to the Committee, including the power to delegate to a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Company shall
thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Company.

 

SECTION 8.                                                    CLAIMS, INQUIRIES
AND APPEALS

 

(a)                                  Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative) to:

 

Attention: Corporate Secretary

Re: Officer Change in Control Severance Benefit Plan

Amylin Pharmaceuticals, Inc.

9360 Towne Centre Drive

San Diego, California 92121

 

(b)                                  Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must provide the applicant with written or electronic notice of the denial of
the application, and of the applicant’s right to review the denial.  Any

 

11

--------------------------------------------------------------------------------


 

electronic notice will comply with the regulations of the U.S. Department of
Labor.  The written notice of denial will be set forth in a manner designed to
be understood by the employee and will include the following:

 

(i)                                    the specific reason or reasons for the
denial;

 

(ii)                                references to the specific Plan provisions
upon which the denial is based;

 

(iii)                            a description of any additional information or
material that the Plan Administrator needs to complete the review and an
explanation of why such information or material is necessary; and

 

(iv)                               an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring a civil action under section
502(a) of ERISA following a denial on review of the claim, as described in
Section 8(d) below.

 

This written notice will be given to the applicant within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application.  If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)                                  Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied, in whole or in part, may appeal the denial by submitting a request for a
review to the Plan’s Review Panel within sixty (60) days after the application
is denied.  The Review Panel shall be comprised of two (2) or more persons to be
appointed by the Company.  A request for a review shall be in writing and shall
be addressed to:

 

Attention: Corporate Secretary

Re: Officer Change in Control Severance Benefit Plan

Amylin Pharmaceuticals, Inc.

9360 Towne Centre Drive

San Diego, California 92121

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Review Panel) may require the applicant to submit)
written comments, documents, records, and other information relating to his or
her claim.  The applicant (or his or her representative) shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim.  The review shall
take into account all comments, documents, records and other information
submitted by the applicant (or his or her

 

12

--------------------------------------------------------------------------------


 

representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

(d)                                  Decision on Review.  The Review Panel will
act on each request for review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review. 
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period.  This
notice of extension will describe the special circumstances necessitating the
additional time and the date by which the Plan Administrator is to render its
decision on the review.  The Review Panel will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor.  In the event that
the Review Panel confirms the denial of the application for benefits in whole or
in part, the notice will set forth, in a manner calculated to be understood by
the applicant, the following:

 

(i)                                    the specific reason or reasons for the
denial;

 

(ii)                                references to the specific Plan provisions
upon which the denial is based;

 

(iii)                            a statement that the applicant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim; and

 

(iv)                               a statement of the applicant’s right to bring
a civil action under section 502(a) of ERISA.

 

(e)                                  Rules and Procedures.  The Plan
Administrator and/or the Review Panel may establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims.  The Review Panel
may require an applicant who wishes to submit additional information in
connection with an appeal from the denial of benefits to do so at the
applicant’s own expense.

 

(f)                                    Exhaustion of Remedies.  No legal action
for benefits under the Plan may be brought until the claimant (i) has submitted
a written application for benefits in accordance with the procedures described
by Section 8(a) above, (ii) has been notified by the Plan Administrator that the
application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in
Section 8(c) above, and (iv) has been notified in writing that the Plan
Administrator has denied the appeal.  Notwithstanding the foregoing, if the Plan
Administrator and/or Review Panel, as the case may be, does not respond to a
Participant’s claim or appeal within the relevant time limits specified in this
Section 8, the Participant may bring legal action for benefits under the Plan
pursuant to Section 502(a) of ERISA.

 

SECTION 9.                                                    OTHER TERMINATIONS

 

A Covered Employee is not eligible for benefits under this Plan if (i) such
Covered Employee is terminated within thirty (30) days following such Covered
Employee’s refusal to accept an offer of comparable employment by any successor
to the Company or an Affiliate

 

13

--------------------------------------------------------------------------------


 

thereof (provided that “comparable employment” shall mean employment with base
salary in an amount not violative of Section 2(g)(i) and at a business office
whose location is not violative of Section 2(g)(ii)); (ii) such Covered Employee
is terminated following such Covered Employee’s refusal to allow any successor
to or Affiliate of the Company access to such Covered Employee’s employment
records or access to Company personnel regarding such Covered Employee’s
performance for the purpose of evaluating such Covered Employee’s qualifications
for future employment, (iii) the Covered Employee terminates employment in order
to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an Affiliate, (iv) the Covered
Employee does not satisfy each of the conditions for receipt of benefits as set
forth in Section 4(e) of this Plan, or (v) such Covered Employee’s employment
terminates due to death, Disability or any other reason other than (A) an
Involuntary Termination occurring at any time during the period beginning ninety
(90) days prior to and ending thirteen (13) months following the effective date
of a Change in Control, or (B) a Constructive Termination for which the
condition set forth in Section 2(g)(i)-(iv), as applicable, giving rise to the
right to resign due to a Constructive Termination occurred at any time during
the period beginning ninety (90) days prior to and ending thirteen (13) months
following the effective date of a Change in Control.

 

SECTION 10.                                             BASIS OF PAYMENTS TO AND
FROM THE PLAN

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded and benefits hereunder shall be paid only from the general assets of
the Company.  A Covered Employee’s right to receive payments under the Plan is
no greater than that of the Company’s unsecured general creditors.  Therefore,
if the Company were to become insolvent, the Covered Employee might not receive
benefits under the Plan.

 

SECTION 11.                                             AMENDMENT AND
TERMINATION

 

The current term of the Plan shall continue through December 31, 2009.  This
Plan shall thereafter remain in effect for successive two-year periods beginning
January 1, 2010 unless and until the Board elects that the then-current two-year
period shall be the final effective period for this Plan by a duly adopted
resolution effected at least 90 days prior to the expiration of that two-year
period.  Subject to the foregoing provision, the Company reserves the right to
amend or terminate this Plan at any time; provided, however, that the Plan may
not be amended or terminated within 90 days prior to or at any time following
the occurrence of a Change in Control.

 

SECTION 12.                                             NON-ALIENATION OF
BENEFITS

 

No Plan benefit may be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered or charged, and any attempt to do so will be void.

 

SECTION 13.                                             SUCCESSORS AND ASSIGNS

 

(i)                                    This Plan shall be binding upon any
surviving entity resulting from a Change in Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company without regard to whether or not
such person actively adopts or formally continues the Plan.  Covered Employees,

 

14

--------------------------------------------------------------------------------

 

 

to the extent they are otherwise eligible for benefits under the Plan, are
intended third party beneficiaries of this provision. The Company shall require
the assumption of this Plan by any successor or assign of the Company

 

SECTION 14.                                             LEGAL CONSTRUCTION

 

This Plan shall be interpreted in accordance with ERISA and, to the extent not
preempted by ERISA, with the laws of the State of California.  This Plan
constitutes both a plan document and a summary plan description for purposes of
ERISA.

 

SECTION 15.                                             OTHER PLAN INFORMATION

 

(a)           Employer Identification Number:   33-026609

 

(b)           Ending of the Plan’s Fiscal Year:  December 31.

 

(c)           Agent for the Service of Legal Process:  The Plan’s agent for
service of legal process is:  General Counsel, Amylin Pharmaceuticals, Inc.,
9360 Towne Centre Drive, San Diego, CA 92121.

 

(d)           Type of Plan:  The Plan is a welfare benefit plan.

 

(e)           Plan Number:  The Plan Number assigned to the Plan by the Plan
Sponsor pursuant to the instructions of the Internal Revenue Service is 511.

 

(f)            Address for Plan Sponsor and Plan Administrator.  The contact
information for the Plan Sponsor and the Plan Administrator of the Plan is:

 

Amylin Pharmaceuticals, Inc.

Attention: Corporate Secretary

9360 Towne Centre Drive

San Diego, California 92121

 

SECTION 16.                                             STATEMENT OF ERISA
RIGHTS

 

The terms “you” and “your” shall apply to each Covered Employee, as applicable. 
As a participant in this Plan (which is a welfare benefit plan sponsored by the
Company) you are entitled to certain rights and protections under ERISA,
including the right to:

 

(a)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as work sites, all Plan documents and copies of
all documents filed by the Plan with the U.S. Department of Labor, such as
detailed annual reports;

 

(b)           Obtain copies of all Plan documents and Plan information upon
written request to the Plan Administrator.  The Plan Administrator may make a
reasonable charge for the copies; and

 

15

--------------------------------------------------------------------------------


 

(c)           Receive a summary of the Plan’s annual financial report, in the
case of a plan which is required to file an annual financial report with the
Department of Labor.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people responsible for the operation of the employee benefit plan.  The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.  If your claim for a Plan benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial.  You have the right to have the Plan Administrator review and
reconsider your claim.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials from the Plan Administrator and do not
receive them within 30 days, you may file suit in a federal court.  In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $100 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator. 
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court.  If it should happen that the
Plan fiduciaries misused the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful, the court may
order the person you have sued to pay these costs and fees.  If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration or
accessing its website at http://www.dol.gov/ebsa/.

 

Exhibit A:  Release (Employees Age 40 and Older Individual Termination)

Exhibit B:  Release (Employees Age 40 and Older Group Termination)

Exhibit C:  Release (Employees Under Age 40 Individual and Group Termination)

 

16

--------------------------------------------------------------------------------


 

For Employees Age 40 and Older

Individual Termination

 

EXHIBIT A

 

RELEASE

 

Certain capitalized terms used in this Release are defined in the Amylin
Pharmaceuticals, Inc. Officer Change in Control Severance Benefit Plan (the
“Plan”) which I have reviewed.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

 

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the federal Worker Adjustment and
Retraining Notification Act of 1988; the California Fair Employment and Housing
Act, as amended; tort law; contract law; statutory law; common law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing; provided, however, that
nothing in this paragraph shall be construed in any way to

 

1

--------------------------------------------------------------------------------


 

release the Company from its obligation to indemnify me pursuant to the
Company’s indemnification obligation pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I should consult with an
attorney prior to executing this Release; (C) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following the execution of this Release by
the parties to revoke the Release; and (E) this Release shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth day after this Release is executed by me.

 

 

 

 

[NAME OF EMPLOYEE]

 

 

 

 

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------


 

For Employees Age 40 and Older

Group Termination

 

EXHIBIT B

 

RELEASE

 

Certain capitalized terms used in this Release are defined in the Amylin
Pharmaceuticals, Inc. Officer Change in Control Severance Benefit Plan (the
“Plan”) which I have reviewed.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

 

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the federal Worker Adjustment and
Retraining Notification Act of 1988; the California Fair Employment and Housing
Act, as amended; tort law; contract law; statutory law; common law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing; provided, however, that
nothing in this paragraph shall be construed in any way to

 

1

--------------------------------------------------------------------------------


 

release the Company from its obligation to indemnify me pursuant to the
Company’s indemnification obligation pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled.  I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I should consult with an
attorney prior to executing this Release; (C) I have forty-five (45) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following the execution of this Release by
the parties to revoke the Release; (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
day after this Release is executed by me; and (F) I have received with this
Release a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of all
employees in the same job classification or organizational unit who were not
terminated.

 

 

 

 

[NAME OF EMPLOYEE]

 

 

 

 

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------


 

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

 

RELEASE

 

Certain capitalized terms used in this Release are defined in the Amylin
Pharmaceuticals, Inc. Officer Change in Control Severance Benefit Plan (the
“Plan”) which I have reviewed.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers and their parents, subsidiaries, successors,
predecessors and affiliates, and its and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release.  This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, the Employers or their affiliates, or
the termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company, the Employers, or their affiliates;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company or its affiliates
from its obligation to indemnify me pursuant to agreement or applicable law.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------
